                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

EDWARD THOMAS KENNEDY,

                   Plaintiff,

      V.                                     Civ. No. 18-1316-RGA

LAW SCHOOL ADMISSIONS
COUNCIL, INC., et al.,

                   Defendants.




Edward Thomas Kennedy, Breinigsville, Pennsylvania. Pro Se Plaintiff.




                                MEMORANDUM OPINION




November   J7, 2018
Wilmington, Delaware
       Plaintiff Edward Thomas Kennedy proceeds pro se and has been granted leave

to proceed in forma pauperis. This action was commenced on August 24, 2018.

Plaintiff invokes the jurisdiction of this Court by reason of diversity of citizenship of the

parties. (0.1. 2 at 2). The Court proceeds to review and screen the Complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B).

       Plaintiff, "one of the people of the Pennsylvania," with an address in

Pennsylvania, refused to take the Law School Admission Test that is administered by

Defendant Law School Admission Council, Inc. ("LSAC"). (D.l. 2 at 3, 5, 14). The

LSAC, a Delaware corporation, is headquartered in Newtown, Pennsylvania. (Id. at 2-

3). Plaintiff alleges that the SLAC refused to forward his law school applications to

numerous law schools. (Id. at 5). In addition to Jhe LSAC, the Complaint names

Defendants the Commonwealth of Pennsylvania and the Pennsylvania Bar Association,

both of whom are located in Pennsylvania. There are other defendants including, but

not limited to Duke University, the American Bar Association, and the Harvard Board of

Overseers who are not located in Pennsylvania. 1

       The Complaint contains nine counts, each attempting to raise a tort claim, all but

one of which are clearly state law claims, such as trespass, intentional infliction of

emotional distress, negligence, etc. Plaintiff seeks compensatory and punitive



1Plaintiff has commenced additional actions in other district courts based on similar
allegations. See Kennedy v. State of Maine, Civ. No. 18-339-GZA (D. Maine);
Kennedy v. Illinois, Civ. No. 18-6350 (N.D. Ill.); Kennedy v. Massachusetts, Civ. No. 18-
11856 (D. Mass); Kennedy v. Vermont, Civ. No. 18-139 (D. Vt.); Kennedy v. University
of Notre Dame du Lac, Civ. No. 18-3747 (E.D. Pa.). These five cases have all been
dismissed. Plaintiff to date has filed notices of appeal in two of them. There may be
more similar cases, but I have not looked for them.
damages, as well as declaratory and injunctive relief. More particularly, Plaintiff seeks

admission-"tuition free with first-class direct and indirect expenses"-to law schools for

Fall 2018 and Fall 2019, as well as an order for several states to grant him the authority

to practice law in their jurisdictions. (Id. at 13-14).

        The Court perceives no basis for diversity jurisdiction. The Complaint does not

claim jurisdiction on the basis of a federal question, although the Sixth Cause of Action

is "restraint of trade," and the words "monopoly" and the "Sherman Antitrust Act" are

referenced.

        "[F]or purposes of determining the existence of diversity jurisdiction, the

citizenship of the parties is to be determined with reference to the facts as they existed

at the time of filing." Grupo Dataflux v. Atlas Glob. Grp., LP., 541 U.S. 567, 569-70,

(2004). For diversity jurisdiction, the matter in controversy must exceed the sum or

value of $75,000, exclusive of interest and costs, and the suit must be between citizens

of different states. See 28 U.S.C. § 1332(a)(1). The Complaint does not explicitly.

allege any citizenship of any party. Fairly read, it appears that Plaintiff and the LSAC

are both citizens of the Commonwealth of Pennsylvania, as Plaintiff is resident in

Pennsylvania, and Pennsylvania appears to be the LSAC's principal place of business.

In addition, two other defendants are domiciled in Pennsylvania - the Commonwealth of

Pennsylvania and the Pennsylvania Bar Association. The matter is not alleged to be

between citizens of different states, and it appears in fact that it is not between citizens

of different states, and therefore the requirements for diversity jurisdiction have not been

pied.

        Despite the reference to the Sherman Act, the Complaint does not state a claim

for a Sherman Act violation, and therefore the Sherman Act cannot be the basis for
jurisdiction. The only facts alleged are that Plaintiff did not take the LSAT and that the

LSAC did not forward Plaintiff's law school applications to more than twenty law

schools. That allegation falls woefully short of alleging a plausible basis for an antitrust

claim. See generally Kennedy v. Vermont, Civ. No. 18-139, 0.1. 3 at 6-9 (D. Vt. Oct. 9,

2018). There being no federal claim, there is also no basis for supplemental jurisdiction

over the state law claims.

       Therefore, the Court will dismiss the Complaint for failure to state a federal claim,

and for lack of jurisdiction over the non-federal claims. Given the stated factual basis

for the lawsuit, there is no basis to believe that Plaintiff can amend his lawsuit to state a

federal claim. Thus, permitting leave to amend would be futile.

       An appropriate order will be entered.
